DETAILED ACTION
This is in response to application filed on 9/14/18, in which Claims 1-20 are presented for examination of which Claims 1 and 18 are in independent form.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification
Please condense the Abstract to 150 words or less.
The drawings are objected to because: please include descriptions for boxes 134, 140 and 192 of Fig 9 .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 10-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mayfield (US 4,491,190) in view of Paine et al. (US 2004/0200644).
Regarding Claim 1, Mayfield discloses a force sensing carriage (Abstract pressure gauge) for a load carrying vehicle with lift capability (Col 1 Lines 4-8 vehicles for lifting), comprising: 
a first carriage component (including 11 of Fig 1 hitch frame; 71,73 of Fig 5) configured for mounting in an upright position to the load carrying vehicle (Col 1 Lines 32-52, Figs 1,5);
a second carriage component (including 12 of Fig 1 lift frame; 72,75 of Fig 5) for contacting a load to be moved with the load carrying vehicle (Col 1 Lines 9-16), the second carriage component being positionable in an upright position and in alignment with the first carriage component (Figs 1,5);
at least one bladder (Col 3 Lines 49-66 including chamber 63 of hydraulic cylinder device 25 of Fig 4; 85, 95 of Fig 5 fluid pressure chambers (bladder defined as something resembling a bladder)) filled with a fluid (Col 3 Line 57 fluid in reservoir) at a 
an indicator connection (see Fig 4) linked to the bladder and comprising an indicator (Col 3 Lines 6-11 weight read-out mechanism 48 including pressure gauge 49), wherein the indicator is configured to indicate 
In the same field of endeavor, Paine discloses an apparatus for determining the safe lifting capacity of a lifting machine such as a forklift, lift gate or crane. The apparatus measures numerous parameters of the load including weight of the load, the distance from a base position and the angle of the load. The apparatus then displays the parameters and the ratio of the load to the capacity of the lifting machine. If the load exceeds the capacity of the lifting machine, the parameters of the exceeded capacity are stored in memory.
Paine discloses a predetermined pressure (some pressure below alarm threshold) and an indicator circuit (Fig 6) for issuing a warning when the pressure gets above a threshold pressure ([0025] when the operator loads the equipment beyond the capacity of the equipment the microprocessor can signal the operator with a visual or audible alarm item 160; Claims 2 and 8 teach the load sensor includes a pressure sensor).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mayfield with Paine using a indicator circuit in order to provide a system capable of both measuring the weight of the load and the location of the load, and to warn an operator of unsafe overloads and help improve safety, as suggested by Paine ([0008]).
Regarding Claim 2, Mayfield discloses an upper end of the second carriage component is coupled to an upper end of the first carriage component such that the second carriage component is suspended from the first carriage component (Col 2 Lines 35-43 link elements 26, 27, 28 and 29; Figs 1-2).
Regarding Claim 3, Mayfield discloses the upper end of the second carriage component is coupled to pivot and to translate relative to an upper end of the first carriage (Col 2 Lines 35-43 link elements 26, 27, 28 and 29 are pivotally connected between adjacent frame cross members 17 and 19 and 18 and 21 at each of their ends as shown; Figs 1-2).
Regarding Claim 5, Mayfield discloses the second carriage component is U-shaped and comprises first and second upright side members (15, 16 of Fig 1; 75, 76 of Fig 5) and a lateral member (21 of Fig 1, 81 of Fig 5) that joins the first and second upright side members together.
Regarding Claim 6, Mayfield discloses the first and second upright members of the second carriage component have respective lower ends that each coupled to the first carriage member to restrict motion of the second carriage component in an upward direction and/or an outward direction beyond a predetermined position (Col 2 Lines 35-43 link elements 26, 27, 28 and 29; Figs 1-2, link on Fig 5).
Regarding Claim 10, Mayfield and Paine do not specify the threshold pressure is set to 
	However Paine teaches the information from the sensors can be used with look-up tables, mathematical algorithms, or other relationships to determine the operating safety factor, load, or signal the operator of unsafe lifting condition ([0023]); and recording overload conditions that include the time and date of the overload, the conditions when the overload, magnitude, load, extension, location of the load, incline of the boom, rotation of the boom, and condition of the outriggers, in addition to the magnitude of the overload ([0025]), which suggests the threshold pressure is set to protect the contents of high density, low bulk carton loads.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mayfield and Paine using a known threshold in order to protect the operator and the loads to be carried from unsafe conditions, as suggested by Paine ([0023]).
Regarding Claim 11, Paine discloses the indicator comprises at least one of a visual indicator or an audio indicator ([0025]).
Regarding Claim 12, Mayfield discloses the second carriage component is movable relative to the first carriage component along an upright axis defined by the upright position of the first carriage component (Col 3 Lines 49-50 the weight of bale 66 produces forces tending to move the lift frame 12 generally downward, i.e., longitudinally).

Regarding Claim 18, Mayfield discloses a method of sensing force applied to a carriage for a load carrying vehicle with lift capability (Abstract, Col 1 Lines 4-8), the carriage comprising first (including 11 of Fig 1 hitch frame; 71,73 of Fig 5) and second (including 12 of lift frame; 72,75 of Fig 5) carriage components with the second component contacting a load (Col 1 Lines 4-8) to be moved with the load carrying vehicle and at least a portion thereof being spaced away from the first carriage component (see Figs 1, 5) in an operating position by at least one bladder (Col 3 Lines 49-66 including chamber 63 of hydraulic cylinder device 25 of Fig 4; 85, 95 of Fig 5 fluid pressure chambers), filled with a fluid at a 
detecting a current pressure in the bladder indicative of a load on the second carriage component transmitted to the bladder (Col 3 Lines 49-66); and causing an indicator to indicate a weight read-out mechanism 48 including pressure gauge 49); but doesn’t specify an indicator circuit for issuing a warning above a threshold pressure.
Paine discloses a predetermined pressure (some pressure below alarm threshold) and an indicator circuit (Fig 6) for issuing a warning when the pressure gets above a threshold pressure ([0025] when the operator loads the equipment beyond the capacity of the equipment the microprocessor can signal the operator with a visual or audible alarm item 160; Claims 2 and 8 teach the load sensor includes a pressure sensor).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mayfield with Paine using a indicator circuit in order to provide a system capable of both measuring the weight of the load and the location of the load, and to warn an operator of unsafe overloads and help improve safety, as suggested by Paine ([0008]).
Regarding Claim 19, Mayfield discloses an upper end of the second carriage component link elements 26, 27, 28 and 29; Figs 1-2).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mayfield and  Paine further in view of Petronek (US 2009/0272257).
Regarding Claim 4, Mayfield and Paine do not specify the indicator circuit comprises a pressure switch configured to sense the current pressure in the bladder and to trigger operation of the indicator if the threshold pressure is reached.
However Mayfield teaches that the check valve 54 is designed to be open and allow any gas or air in the system to pass through it and surface in the reservoir 50. Also it allows any hydraulic fluid needed to fill the system below to be supplied from the reservoir. However, any relatively sudden increase in fluid pressure from the cylinder device 25 will close check valve 54 to seal the system for transmission of the fluid pressure to the indicator gauge 49. Thus, when the lift scale 10 is elevated with a weight supported on the tines 42 and 43, check valve 54 closes and the pressure in the system is indicated by gauge 49 (Col 4 Lines 46-63), suggesting a pressure switch.
In the same field of endeavor, Petronek discloses hydraulic valve circuits capable of variably limiting respective maximum hydraulic pressures at which an assembly of bidirectional hydraulic power devices can move respective clamping members, such as forks or clamp arms, selectively in a closing movement toward each other, in an opening movement away from each other, or in a side-shifting movement in unison with each other, so as to provide damage-control capabilities for the control of the clamping members. The circuits preferably include one or more 
Petronek discloses a pressure switch ([0018], [0022] pressure switch).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mayfield and Paine with Petronek using a pressure switch in order to use readily available components to trigger an alarm indication once a threshold pressure is reached to help improve safety for an operator.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mayfield and  Paine further in view of Bruns (US 5,666,295).
Regarding Claim 20, Mayfield discloses a pressure check valve is fluidicly connected to the bladder, and wherein detecting a current pressure in the bladder comprises detecting the current pressure with the pressure check valve (Col 4 Lines 46-63), but doesn’t specify a transducer.
In the same field of endeavor, Bruns discloses a hydraulic lifting device, such as a forklift, is provided and is capable of dynamically measuring the weight of a load being lifted. A plurality of pressure measurements are taken during the lift for a period of time, which are stored in memory. A computer program is operated on by a microprocessor to process the pressure measurements to filter unwanted signals associated with vibration and other mechanical 
Bruns discloses a pressure transducer (Col 5 Lines 1-25; 56 of Fig 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mayfield and Paine with Bruns using a transducer in order to provide a hydraulic lifting device capable of obtaining a high precision weight measurement, dynamically, without degradation of the measurement's accuracy by vibration, shaking or other mechanical disturbances and to help improve safety, as suggested by Bruns (Col 3 Lines 5-10).

Allowable Subject Matter
Claim 7-9 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Osaki et al. (US 2004/0249538) discloses a distributed control system is composed of a plurality of controllers mounted on a forklift, and a network providing connections between or among said plurality of controllers within said forklift. A first controller out of said plurality of controllers is configured to control a function in 
b.	Jones (US 6,835,900) discloses a method which automates the weight measurement of a payload in conjunction with a roller bed based loading/unloading station. The apparatus is designed as a retrofit for an existing loading station and consists a stationary frame mounted underneath the roller bed loading station. The apparatus includes lifters which are raised by air cylinders or the equivalent upon activation to physically remove the payload temporarily from the roller bar station while the weight is measured through load cells arranged with the lifters. The engagement and release of the lifters as well as the reading of information from the load cells is coordinated and controlled by a microprocessor.
c.	Rayburn (US 5,986,560) discloses a weight sensing means for a forklift includes an elongated sleeve having a closed end and an open end in communication with an interior chamber. The interior chamber is dimensioned to receive a forklift lifting member. A weight sensing means is received within the interior chamber and is attached to the inner surface of the sleeve. The weight sensing means is in communication with a display means mounted on the forklift dashboard allowing a forklift operator to readily determine the weight of an object resting on the forklift blades. The weight sensing means is also in communication with an audible alarm means to alert a user whenever the lifting capacity of the forklift has been exceeded.
Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685